Citation Nr: 1440583	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to November 1980.  The Veteran died in December 2010.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before a Decision Review Officer (DRO) in March 2012; a transcript of which is associated with the record.


FINDINGS OF FACT

1.  The death certificate lists the underlying cause of the Veteran's death as metastatic non-small cell lung carcinoma.  There were no other significant conditions contributing to his death recorded.

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  Lung cancer, including as due to herbicide exposure, was not incurred in or aggravated by active service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By correspondence dated in January 2011, the appellant was informed of the elements of a claim for service connection for the cause of the Veteran's death, and the information needed to support her claim; she was also provided Hupp compliant notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's service and post-service treatment reports are of record.  The appellant has not identified any available pertinent evidence that remains outstanding.  She has asserted that the Veteran was exposed to Agent Orange while serving in Vietnam and around the perimeter of a base in Thailand.  The RO requested information and received responses from the National Personnel Records Center and the Joint Services Records Research Center (JSRRC) regarding the Veteran's alleged exposure to herbicide, which is associated with the record.  The Board finds that a medical advisory opinion is not necessary to satisfy VA's duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  Here, nothing in the evidence suggests that the Veteran's death causing disability might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met; all necessary development possible is completed.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1137; 38 C.F.R. § 3.303.  Certain chronic diseases, include malignant tumor (cancer), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 1112,  1113, 1137 38 C.F.R. §§ 3.307 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including lung cancer.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of "service in Vietnam" as requiring that a veteran have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified RTAFBs as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id. 

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The appellant, who is the Veteran's surviving spouse, contends that the Veteran's lung cancer was caused by his exposure to Agent Orange while he served on active duty in Vietnam and Thailand.  Specifically she asserts that he was assigned temporary duty in Vietnam to recover aircraft engines, and was on the perimeter of a base in Thailand.  She has thus advanced the theory that the Veteran's lung cancer is the result of exposure to herbicides during his active duty service in Vietnam and Thailand.  

The Veteran's death certificate lists the underlying cause of death as metastatic non-small cell lung carcinoma.  No significant conditions contributing to the underlying cause of death is listed.  At the time of his death, service connection was not in effect for any disability.

The Veteran's military occupational specialty was jet engine technician.  His service treatment records are silent for any complaints, treatment or diagnosis of a lung condition or any pulmonary condition.  No abnormalities of the lungs and chest were observed on his retirement examination in August 1980, nor did the Veteran report shortness of breath, pain or pressure in the chest or chronic cough at that time.  The record shows that in November 2010 the Veteran filed a claim for service connection for lung cancer (stage 4), bilateral hearing loss, and lower back injury.  However the Veteran died prior to prosecution of those claims.

Private treatment reports of record do not provide information on the etiology of the Veteran's lung cancer which caused his death.  Such reports essentially note that the Veteran was diagnosed with metastatic lung carcinoma to bone based on a needle biopsy of bone in June 2010 and describes his treatment regiment.

In December 2010 the NPRC responded to the RO's request for information that they were unable to determine whether the Veteran served in the Republic of Vietnam.  His service personnel records show he was stationed at Udorn AFB in Thailand, and attest to his high performance standards.  They do not confirm in-country service in Vietnam; nor is there any reference to temporary duties performed in Vietnam.  The JSRRC researched the Veteran's duty assignment with the 432nd Field Maintenance Squadron, 432nd Tactical Reconnaissance Wing (from November 1971 to January 1972), and were unable to document that the Veteran may have performed duties on jet engines placing him near or on the perimeters of Udorn RTAFB or that he may have been deployed to Vietnam during his tour to recover or repair aircraft engines.  

In January 2011 the RO wrote the appellant and requested that she send evidence in support of her claim.  The appellant responded via her notice of disagreement in which she stated that the Veteran was on temporary duty in Vietnam and on the perimeter of the base in Thailand and exposed to Agent Orange.  No supporting documentation was submitted.  

At the March 2012 DRO hearing, the appellant testified that the Veteran worked on aircraft as an engine mechanic in service and served in Thailand.  She also indicated that the Veteran stated to her (while his status was terminal during hospital admission) that he went to Vietnam to pick-up "downed" aircraft to repair the engines, while he was stationed in Thailand.  The appellant's representative stated that his own experience from serving in the Air Force for 30 years (5 of which were in Thailand) was that when jet engine mechanics did engine run-ups on aircraft to test the engines it would be on the ends on runways or in remote taxiways.  He further speculated that the Veteran would have certainly been in close proximity to foliage that would have been sprayed by an herbicide.

The evidence shows the Veteran did not have any complaints, treatment or diagnosis of a lung or pulmonary disorder while in service, or in the year following active duty service.  Neither is there any supportive evidence in the Veteran's service record to confirm herbicide exposure alleged to have occurred on temporary assignment in Vietnam and in Thailand.  The Veteran's personnel record includes personnel evaluations from May 1964 to October 1974, which attest to his high work performance and provides detailed descriptions of duties performed during the evaluation period.  It is reasonable to assume that if the Veteran had been assigned temporary duties to Vietnam it would have been noted in the commendations.  The Board is of the opinion that the evidence of record is insufficient to support her claim that the Veteran was in-country in Vietnam.

Furthermore, the evidence fails to show that the Veteran engaged in squadron base perimeter activities while serving in Thailand.  It was pointed out at the hearing that aircraft work in Thailand often occurred at the end of the runway or remote taxiways (in close proximity to foliage that would have been sprayed with an herbicide).  The Board finds that such statements by the appellant's representative lack probative value due to the speculative nature of his statements.  Moreover, aircraft-related personnel are not among the occupational personnel that VA has identified with likely confirmed perimeter type duties, and therefore exposure to herbicide in Thailand cannot be confirmed or presumed.  (See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q)).

The Board recognizes the appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to possess the requisite medical training, expertise, or credentials to provide meaningful evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

There is no competent and probative evidence of record that suggests that the lung disease that caused the Veteran's death is in any way related to his active duty service, including as due to exposure to herbicides.  The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but, for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


